Name: Commission Regulation (EEC) No 1785/90 of 28 June 1990 laying down certain additional detailed rules for the application of the supplementary trade mechanism to fruit and vegetables as regards tomatoes, lettuce, carrots, table grapes, melons, apricots peaches and strawberries
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 29 . 6. 90 Official Journal of the European Communities No L 163/51 COMMISSION REGULATION (EEC) No 1785/90 of 28 June 1990 laying down certain additional detailed rules for the application of the supplementary trade mechanism to fruit and vegetables as regards tomatoes, lettuce, carrots, table grapes, melons, apricots peaches and strawberries THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Whereas the need for accurate information in relation to melons justifies the Commission being notified at more frequent intervals as regards the statistical monitoring of trade ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables,Having regard to the Act of Accession of Spain andPortugal, Having regard to Council Regulation (EEC) No 3210/89 of 23 October 1989 laying down general rules for applying the supplementary trade mechanism to fresh fruit and vegetables ('), and in particular Article 9 thereof, HAS ADOPTED THIS REGULATION Whereas Commission Regulation (EEC) No 816/89 (2) establishes the list of products subject to the supplemen ­ tary trade mechanism in the fresh fruit and vegetables sector from 1 January 1990 ; whereas those products include tomatoes, lettuce, carrots, table grapes, melons, apricots, peaches and strawberries ; Article 1 For tomatoes CN code 0702 00 90, cabbage lettuce CN code 0705 1 1 10, carrots CN code ex 0706 10 00 , table grapes CN codes 0806 10 15 and 0806 10 19, melons CN code 0807 10 90, apricots CN code 0809 10 00, peaches CN code ex 0809 30 00 and strawberries CN codes 0810 10 10 and 0810 10 90 the periods provided for in Article 2 of Regulation (EEC) No 3210/89 shall be as set out in the Annex. Whereas Commission Regulation (EEC) No 3944/89 (3), as amended by Regulation (EEC) No 245/90 (4), lays down detailed rules for applying the supplementary trade mechanism, hereinafter referred to as the 'STM', to fresh fruit and vegetables ; Whereas Commission Regulation (EEC) No 1 404/90 (*) determines for the abovementioned products with the exception of apricots and peaches a period I for the period 28 May to 1 July and for apricots and peaches a period II from 4 to 24 June a period I from 28 May to 3 June and from 25 June to 1 July in accordance with Article 2 of Regulation (EEC) No 3210/89 ; whereas the outlook for Spanish consignments to the rest of the Community market with the exception of Portugal indi ­ cate that a period I should be determined for all the products for July and August 1990 ; Article 2 For consignments from Spain to the rest of the Commu ­ nity market with the exception of Portugal of the products listed in Article 1 , the provisions of Regulation (EEC) No 3944/89, with the exception of Articles 5 and 7 thereof, shall apply. However, in relation to melons the notifications provided for in Article 2 (2) of the abovementioned Regulation shall be made each Tuesday at the latest in respect of quantities consigned during the preceding week . Whereas it should be pointed out that the provisions of Regulation (EEC) No 3944/89 on statistical monitoring and on various notifications to the Member States are to apply in order to ensure that the STM operates ; (') OJ No L 312, 27. 10 . 1989, p. 6 . (2) OJ No L 86, 31 . 3 . 1989, p. 35. Article 3 This Regulation shall enter into force on the day follo ­ wing its publication in the Official Journal of the Euro ­ pean Communities. (3) OJ No L 379, 28. 12. 1989, p. 20. (4) OJ No L 27, 31 . 1 . 1990, p. 14. 0 OJ No L 133, 24. 5. 1990, p. 78 . No L 163/52 Official Journal of the European Communities 29 . 6. 90 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 June 1990. For the Commission Ray MAC SHARRY Member of the Commission 29 . 6. 90 Official Journal of the European Communities No L 163/53 ANNEX Determination of the periods provided for in Article 2 of Regulation (EEC) No 3210/89 Period from 2 July to 2 September 1990 Description CN code Period Tomatoes 0702 00 90 I Cabbage lettuce 0705 11 10 Carrots ex 0706 10 00 I Table grapes 0806 10 15 and 0806 10 19 I Melons 0807 10 90 I Apricots 0809 10 00 I Peaches ex 0809 30 00 I Strawberries 0810 10 10 and 0810 10 90 I